    Case 1:19-cv-07136-LLS         Document 323 Filed 09/01/21 Page 1 of 11
ORIGINAL                                                        :usoc SDSY
  UNITED STATES DISTR I CT COURT
                                                                 D0Cl':\1ENT
  SOUTHERN DISTRICT OF NEW YORK                                  ElEC TRO NICALL Y FILED
                                                                 DOC #:
  AMERICAN BROADCASTING COMPANIES ,                         !    DATE F-IL_E_D_:-   _
                                                                                    -9_,./_I/-+-'2.......-) -
  INC ., DISNEY ENTERPRISES , INC .,
  TWENTIETH CENTURY FOX F ILM
  CORPORATION , CBS BROADCASTING INC .,
  CBS STUDIOS INC. , FOX TELEVISION                     19 Civ . 7136         (LLS)
  STATIONS , LLC , FOX BROADCASTING
  COMPANY , LLC , NBCUNIVERSAL MEDIA ,                   OP I NION & ORDER
  LLC , UNIVERSAL TELEVISION LLC , AND
  OPEN 4 BUSINESS PRODUCTIONS , LLC ,

  Plaintiffs and Counterclaim
  De f endants,

                   - against -


  DAVID R. GOODFRIEND and SPORTS FANS
  COALITION NY , INC. ,

  Defendants and Counterclaim
  Plaintiffs .


       Defendant David R . Goodfriend moves for summary judgment

  based on a finding of statutory immunity from liabil i ty and

  dismissal of all claims pursuant to the federal Volunteer

  Protection Act    ("VPA " ) ,   42 U. S . C . § 14501 et seq ., and the New

  York Not - For - Profit Corporation law§ 720 - a . Plaintiffs oppose

  defendant Goodfriend ' s motion , arguing that the statutes do not

  provide immunity from liability where the claims against Mr .

  Goodfriend only seek injunctive relief or , for the purposes of

  the 720 - a claim , are barred by the Supremacy Clause. Plaintiffs

  also argue that even if statutory immunity were available in

  this case , Mr . Goodfriend cannot meet his burden of proving that

  his position and activities at co - defendant non - profit

  corporation Sports Fans Coalition New York ,           Inc .     ( " SFCNY " )
                                          - 1-
         Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 2 of 11


satisfy the statutory req u irements .

         While the Court finds that the VPA defense may be raised in

this case , dismissal is nonetheless inappropriate at this stage .

                                  BACKGROUND

         In 2017 , defendant David R. Goodfriend founded the

501(c) (3) nonprofit corporation SFCNY, the named co - defendant in

this case , whose over-the-air broadcast retransmission service ,

Locast , is the subject of the present copyright infringement

dispute .

         Before founding SFCNY , Mr . Goodfriend worked in various

government roles . Df . SOMF i i 4- 6 . After leaving government

service , he spent seven years at DISH Network where he worked in

television and multichannel video programming distributor

(" MVPD " ) regulation . Id . i   7 . From 2006 - 2009 , Mr . Goodfriend

served as the Vice President of Law and Public Policy at DISH .

Id . i    9 . Following his employment at DISH , Mr . Goodfriend joined

Emmer Consulting , where he represents various companies and

organizations involved in telecommunications , id . i 11 , and in

2009 , he founded Sports Fans Coalition (" SFC " ) , a nonprof i t

organization focused on the rights of sports fans . Id . i 12 .

         Since founding SFCNY in 2017 , Mr . Goodfriend has served as

the Chairman, President , and Treasurer of SFCNY , and currently

serves as its Chairman . Id . i 28. He is also a member of the

corporation ' s Board of Directors . Id . i 29 .

         Plaintiffs ' primary suit is against Mr . Goodfriend ' s

                                       - 2-
     Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 3 of 11


organization SFCNY for its operation of the Locast servic e,

which they argue infringes their copyrights by broadcasting

plaintiffs ' television programming over the internet without a

license . Plaintiffs also bring their infringement claim directly

against Mr . Goodfriend for his role in the allegedly infringing

activity carried out by the organization .

     Whether Mr . Goodfriend can be sued in his individual

capacity is the issue before the Court in this motion.

     In December of 2019 , the parties entered a case - narrowing

Agreement limiting the scope of the litigation and withdrawing

" any claims for monetary remedies whatsoever (e . g ., legal ,

equitable , statutory , direct , indirect , derivative , or

otherwise " against Mr . Goodfriend , leaving him subject only to a

claim for injunctive relief . See Terry Deel . Ex . 2 at 3 . The

Agreement also provided that if Mr . Goodfriend is dismissed from

the case , both parties reserve the right to argue to what degree

Mr . Goodfriend can still be considered for purposes of

addressing SFCNY ' s liability and the applicability of the

Section lll(a) (5) exemption and how he may be inc l uded i n any

fashioning of declaratory or injunctive relief . See id .

     Mr . Goodfriend now moves for summary judgment on the basis

that he is statutorily immune under both federal and state law

from liability for harm caused by SFCNY , arguing that he was a

volunteer acting within the scope of his responsibilities at the

corporation , and his conduct was not willful , reckless , grossly

                                   - 3-
       Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 4 of 11


negligent or consciously , flagrantly indifferent to plaintiffs '

rights .

      Plaintiffs argue that statutory immunity is not available

in this case where only injunctive relief is sought , and even if

it were , Mr . Goodfriend has not met his burden of proving that

his position and activities at SFCNY satisfy the statutory

requirements .

                                 STANDARD

      " The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. " Fed. R. Civ .

P . 56(a). " A fact is material if it ' might affect the outcome of

the suit under the governing law ,' and a dispute is genuine if

' the evidence is such that a reasonable jury could return a

verdict for the nonmoving party .'" Baldwin v . EMI Feist Catalog ,

Inc ., 805 F . 3d 18 , 25 (2d Cir . 2015) , quoting Anderson v .

Liberty Lobby , Inc ., 477 U. S . 242 , 248 , 106 S. Ct. 2505 , 2510 ,

91 L . Ed . 2d 202   (1986) .

                                DISCUSSION

1) Applicability of the VPA and Section 720 - a

      The Volunteer Protection Act and Section 720 - a of New

York ' s Not-For-Profit Corporation Law provide liability

protection for volunteers who satisfy the statutory requirements

listed below .

      The Volunteer Protection Act states :

                                     - 4-
        Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 5 of 11


       [N)o volunteer of a nonprofit organization or governmental
       entity shall be liable for harm caused by an act or omission
       of the v olunteer on behalf of the organization or entity if-

        (1)   the volunteer was acting within the scope of the
              volunteer ' s responsibilities in the nonprofit
              organization or governmental entity at the time of the
              act or omission ;

        (2)   if appropriate or required , the volunteer was properly
              licensed , certified , or authorized by the appropriate
              authorities for the activities or practice in the State
              in which the harm occurred , where the activities were or
              practice was undertaken within the scope of the
              volunteer ' s responsibilit i es in the nonprofit
              organization or governmental entity ;

        (3)   (3 ) the harm was not caused by willful or criminal
              misconduct , gross negligence , reckless misconduct , or a
              conscious , flagrant indif f erence to the rights or safety
              of the individual harmed by the volunteer;

42   u. s .c . §   14503 .   Section 720 - a similarly states :

       [N)o person serving without compensation as a director ,
       officer o r trustee of a corporation, association , organization
       or trust described in section 501 (c) (3 ) of the United States
       internal revenue code shall be liable to any person other than
       such corporation , association , organization or trust based
       solely on his or her conduct in the execution of such office
       unless the conduct of such director , officer or trustee with
       respect to the person asserting liability constituted gross
       negligence or was intended to cause the resulting harm to the
       person asserting such liability.

NPC § 720 - a .

        First , plaintiffs urge the Court to deny Mr . Goodfriend ' s

motion on the basis that he cannot be protected under the VPA

because the statute does not apply to claims which seek only

injunctive relief . Pl . Opp . Br . at 3 - 6 . Plaintiffs cite two

cases to support their argument , neither of which is binding or

persuasive here. See Institute of Cetacean Research v . Sea

Shepherd Conservation Society , 774 F . 3d 935 , 956 - 57         (9th Cir .

                                         - 5-
         Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 6 of 11


2014)        (holding that " the VPA does not affect the power of

federal courts to impose civil fines to redress contempt " and

reasoning that the purpose of the Act was to " curb lawsuits

against volunteers , not curb courts '               contempt power ." ) ; see also

Episcopal Church in Diocese of Connecticut v . Gauss , 2010 WL

1497141 at * 14           (Conn. Super . Ct . Mar . 15 , 2010)    (The Superior

Court of Connecticut stating , without any reasoning , that the

VPA is " inapplicable to the instant action in which plaintiffs

seek declaratory and injunctive relief ." ) .

        The Court finds that the VPA immunity is ava i lable to

shield volunteers from liability in actions seeking solely

injunctive relief , in accord with its plain meaning and the

purpose behind its enactment .

        Unlike other federal statutes , the VPA does not define or

restrict " liability " to " liability " for certain remedies .

Compare Health Care Quality Improvement Act , 42 U. S . C . § 11111

(1986)        (providing that " [i]f a professional review action

of a professional review body meets all the standards

specified ," the professional review body and other specified

individuals " shall not be liable in damages under any law of the

United States or of any State (or political subdiv i sion thereof)

with respect to the action ." ) ; Liability Risk Retention Act , 15

U. S . C .    §   3901 (a) (2)   (1981)   (defining " liability " as " legal

liability for damages              (including costs of defense , legal costs

and fees , and other claims expenses) because of injuries to

                                              - 6-
        Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 7 of 11


other persons , damage to their property , or other damage or

loss " ) .

        A determination of liabi l ity , i . e ., whether one is

obligated according to law or equity , is separate from the

subsequent imposition of monetary or equitable relief . The VPA

operates to shield volunteers from that initial determination ,

regardless of the ensuing determination of the appropriate

relief .

        This interpretation is in line with the VPA ' s statutory

purpose and the history of its enactment , which intended to

shield eligible volunteers from lawsuits and their accompanying

burdens (hiring an attorney , going to co u rt , paying court fees ,

dedicating time to litigation) , not merely from responsibility

for monetary damages.       See H. R . Rep . No . 105 - 101 , pt . 1 , at p . 5

(1997) (" [R]ather than thanking these volunteers , our current

legal system allows them to be dragged into court and subjected

to need l ess and unfair lawsuits ." ) ; see also 143 Cong . Rec .

H3097    (" The problem , Mr . Speaker , is not that volunteers are

having to pay large judgments , that has not occurred in our

legal system , but what has occurred is that volunteers have

routinely been named as defendants in lawsuits and have had to

hire an attorney , go to court , and attend to all the costs and

time obligations that that involves ." )        (statement of Rep .

Inglis) .

        Section 720 - a has been interpreted by New York State courts

                                      - 7-
      Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 8 of 11


not to apply to claims for injunctive relief . See Kamchi v .

Weissman , 1 N . Y. S . 3d 169 , 183 (2d Dep ' t 2014)   (" [T]he qualified

immunity afforded by N-PCL 720-a is not applicable to the sixth

cause of action , since that claim seeks a declaratory judgment

and injunctive relief rather than money damages ." ) ; see also

Loren v . Arbittier , 2016 WL 5958103 , at *8         (N . Y. Sup . Ct . Oct .

11 , 2016)     ( "The court notes that the qualified immunity afforded

by N- PCL 720 - a is not applicable to the fifth cause of action in

the first instance , since that cause of action seeks a

declaratory judgment and injunctive relief rather than money

damages ." )

      Under the State Courts '        interpretation of their own

statute , 720 - a provides less protection from suit than the

federal statute , and therefore , by the terms of the VPA , it is

preempted . See 42 U. S . C .   §   14502(a)   ( " [T]his chapter preempts

the laws of any State to the extent that such laws are

inconsistent with this chapter , except that this chapter shall

not preempt any state law that provides additional protection

from liability relating to volunteers or to any category of

volunteers in the performance of services for a nonprofit

organization or governmental entity ." ) .

2) Whether Defendant has Proven the Statutory Elements as a
   Matter of Law

      This leaves the question of whether Mr . Goodfriend has

shown that there is no genuine dispute of material fact

regarding each of the VPA ' s statutory elements .
                                        - 8-
       Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 9 of 11


       There is no genuine dispute that SFCNY is a nonprofit

organization within the meaning of the VPA . See Of . Reply SOMF

~~   15 - 17 . There is also no dispute that Mr . Goodfriend ' s actions

with respect to SFCNY and the Locast service were within the

scope of his duties as President , Treasurer , Chairman or as a

member of the Board of SFCNY . Id .                 ~   31 .

       However , there is a genuine dispute of material fact

concerning whether Mr. Goodfriend satisfies the VPA ' s definition

of " volunteer ".

       The VPA defines "volunteer " as " an individual performing

services for a nonprofit organization .                        . who does not receive

(A) compensation (other than reasonable reimbursement or

allowance for expenses actually incurred) ; or (B) any other

thing of value in lieu of compensation , in excess of $500 per

year          ." 42   u. s . c .   §   14505(6) .

       Mr . Goodfriend does not receive a cash salary from SFCNY ,

and plaintiffs '      argument that his salary from SFC should be

imputed to his position at SFCNY requires a speculative

interpretation of the facts concerning SFC and SFCNY ' s

relationship.

       However , plaintiffs raise a genuine dispute of material

fact concerning whether Mr . Goodfriend receives " any other thing

of value " from his services at SFCNY . They state :

               . Mr . Goodfriend also has received things of value . In
       December 2017 , prior to the launch of Locast , Mr . Goodfriend
       signed an agreement with Nicholas & Lenee Communications
       ( " NLC " ) , which was charged with , among other things , securing

                                             - 9-
     Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 10 of 11


     him "speaking and networking opportunities .        . at business
     events in the NYC Metro areasff as well as " interviews with
     business media .ff Terry Deel ., Ex. 57 at S FCNY- 000060274 .
     As Plaintiffs ' opening motion f or partia l summary judgment
     outlined , Mr . Goodfriend also has develo p ed commercial
     re l ationships with the companies he solicits for Locast
     funding and has used those relationships to make pitches for
     his other companies , including making a proposal for his
     family - owned consulting business to a potential Locast
     investor . Terry Deel ., Ex . 4 . (Mr . Goodfriend writing to
     Apollo executives in an email that he and his consulting team
     were "putting together a presentation for you regarding ff
     expanding opposition to a corporate merger . ) .




     Mr . Goodfriend has received other forms of benefits for his
     activities related to SFCNY or Locast . Mr . Goodfriend founded
     SFCNY and created Locast in part to benefit Sports Fans
     Coalition (" SFC ff ) , an advocacy organization he founded , and to
     benefit himself. Per his April 11 , 2017 memorandum to SFC ' s
     board of directors , Mr . Goodfriend explained that he " would
     like to launch a new initiative that would expand the reach
     and scale of SFC but which would be controversial and involve
     litigation ff -SFCNY/Locast . Terry Deel ., Ex . 20 at SFCNY-
     000044166 . In attempting to convince SFC' s board of directors
     to take on this project , Mr . Goodfriend stated that he
     " believe[d) that this would be a good fight for us to mount ,
     particularly as it would expand our relationships with donors
     and new fans . ff Id .      . On November 22 , 2017 , Brian Hess , an
     employee at Emmer Consulting (Mr. Goodfriend ' s lobbying firm)
     and the executive director of Sports Fans Coalition , wrote
     that Locast was a "vanity thing for David [Goodfriend) . He ' s
     trying to create something he can attach his legacy to
     regardless of Sports Fans Coalition . I think there are real
     benefits that SFC can reap from this but that's not the real
     motivation behind David ' s push on this project . ff Terry Deel .,
     Ex . 22 . A few days after Locast ' s launch , on January 18 , 2018 ,
     Mr . Goodfriend exchanged emails with his mother about Locast .
     Terry Deel ., Ex . 23 . Mr . Goodfriend wrote : [I)f we lose in
     court , I haven ' t lost much and probably gain reputation as a
     fearless badass. Major , major figures have reached out to me
     with a quiet "attaboy . ff

Pl . Counter SOMF 11 33 , 34 .

     That suggests that through his work at Locast , Mr .

Goodfriend has gained valuable relationships with donors and

fans to the benefit of himself as well as SFC , enhancing his

                                     - 10 -
      Case 1:19-cv-07136-LLS Document 323 Filed 09/01/21 Page 11 of 11


reputation in the industry , and leading to future employment and

other opportunities worth over $500 a year .

                               CONCLUSION

     While defendant may raise the VPA defense , there remains a

genuine issue of material fact whether he receives

" any other thing of value " from his services at SFCNY , and his

motion for summary judgment is therefore denied .

      So Ordered .

Dated :    New York , New York
           September 1 , 2021



                                              LOUIS L . STANTON
                                                  U. S . D. J .




                                    - 11 -
